FILED
                                                                             May 28, 2021
                                                                             08:00 AM(CT)
                                                                               TENNESSEE
                                                                          WORKERS' COMPENSATION
                                                                             APPEALS BOARD

            TENNESSEE BUREAU OF WORKERS’ COMPENSATION
               WORKERS’ COMPENSATION APPEALS BOARD

Tina Rowe                                  )   Docket No.     2020-06-0646
                                           )
v.                                         )   State File No. 1472-2020
                                           )
Mitsubishi Motors North America,           )
Inc., et al.                               )
                                           )
                                           )
Appeal from the Court of Workers’          )
Compensation Claims                        )
Joshua D. Baker, Judge                     )

                              Affirmed and Remanded

In this interlocutory appeal, the employer asserts the trial court erred in denying its
motion for summary judgment. Because we conclude there were genuine issues of
material fact as to the cause of the employee’s accident and its relation to the
employment, we affirm the trial court’s order and remand the case.

Presiding Judge Timothy W. Conner delivered the opinion of the Appeals Board in which
Judge David F. Hensley and Judge Pele I. Godkin joined.

Gregory H. Fuller, Knoxville, Tennessee, for the employer-appellant, Mitsubishi Motors
North America, Inc.

Kathleen Lewis, Nashville, Tennessee, for the employee-appellee, Tina Rowe

                        Factual and Procedural Background

       Tina Rowe (“Employee”) worked as a database administrator for Mitsubishi
Motors North America, Inc. (“Employer”). On January 2, 2020, Employee left the
building in which she was working to retrieve a headset from her automobile for use in a
work-related call. Her car was parked in an outdoor parking area adjacent to the
building, and it was raining at the time of the incident. When Employee arrived at her
car, she realized she did not have her car keys and turned back toward the building in
which she worked, at which time she tripped and fell. Employee reported experiencing



                                           1
pain in her left shoulder and arm as a result of the fall. 1 She reported the accident to
Employer and requested workers’ compensation benefits.

       Eleven days after the accident, Employer’s representative issued a Notice of
Denial indicating Employee’s accident did not arise primarily out of or within the course
and scope of her employment. Employer further asserted Employee’s fall was idiopathic
in nature. These defenses were reiterated in the dispute certification notice issued
approximately one year later.

       Thereafter, Employer filed a motion for summary judgment and a statement of
allegedly undisputed facts, which included the statement that Employee “does not know
what caused the fall.” In its brief in support of the motion for summary judgment,
Employer argued Employee’s fall was “merely contemporaneous and coincidental to her
employment.” Moreover, Employer asserted the fall should be deemed idiopathic in
nature and not compensable because there was no hazard incident to the employment that
caused or contributed to the accident. Employer also noted that it did not own or
maintain the building in which Employee worked or the parking lot where she fell and,
although it offered employees two parking options, it did not compel Employee to park
where she did. 2 Finally, Employer argued that the Tennessee Supreme Court’s opinion in
Lollar v. Wal-Mart Stores, Inc., 767 S.W.2d 143 (Tenn. 1989), which discussed
compensability issues in “parking lot” cases, is inapplicable because the Supreme Court
relied on a statutory provision mandating a remedial interpretation of workers’
compensation statutes that is no longer in effect.

       In response, Employee argued her fall was not idiopathic and was caused by one
or more conditions including the rain, the uneven nature of the parking lot, and the spaces
that existed between pavers in the parking lot. She further asserted that the ownership
and/or maintenance of the property is irrelevant in analyzing whether the fall arose
primarily out of the employment.

      The trial court concluded there were genuine issues of material fact in dispute and
denied Employer’s motion. Employer has appealed.

                                           Standard of Review

       The interpretation and application of statutes and regulations are questions of law
that we review de novo with no presumption that the trial court’s conclusions are correct.
See Mansell v. Bridgestone Firestone N. Am. Tire, LLC, 417 S.W.3d 393, 399 (Tenn.
2013). The grant or denial of a motion for summary judgment likewise is a question of
1
    The extent and nature of Employee’s alleged injuries and medical care are not at issue in this appeal.
2
 At the time of this accident, Employer was leasing space in a building owned and maintained by a third
party.
                                                       2
law that we review de novo with no presumption that the trial court’s conclusions are
correct. See Rye v. Women’s Care Ctr. of Memphis, MPLLC, 477 S.W.3d 235, 250
(Tenn. 2015). As such, we “make a fresh determination of whether the requirements of
Rule 56 of the Tennessee Rules of Civil Procedure have been satisfied.” Id. We are also
mindful of our obligation to construe the workers’ compensation statutes “fairly,
impartially, and in accordance with basic principles of statutory construction” and in a
way that does not favor either the employee or the employer. Tenn. Code Ann. § 50-6-
116 (2020).

                                         Analysis

        As provided in Tennessee Rule of Civil Procedure 56, a motion for summary
judgment should be granted when “the pleadings, depositions, answers to interrogatories,
and admissions on file, together with the affidavits, if any, show that there is no genuine
issue as to any material fact and that the moving party is entitled to a judgment as a
matter of law.” Tenn. R. Civ. P. 56.04. The burden of production is on the party
pursuing summary judgment to demonstrate both that no genuine issue of material fact
exists and that the moving party is entitled to a judgment as a matter of law. Martin v.
Norfolk S. Ry. Co., 271 S.W.3d 76, 83 (Tenn. 2008). If the moving party makes a
properly supported motion, the burden of production then shifts to the nonmoving party
to demonstrate the existence of a genuine issue of material fact at the summary judgment
stage. Rye, 477 S.W.3d at 265.

       Furthermore, “[a] fact is material ‘if it must be decided in order to resolve the
substantive claim or defense at which the motion is directed.’” Akers v. Heritage Med.
Assocs., P.C., No. M2017-02470-COA-R3-CV, 2019 Tenn. App. LEXIS 5, at *14 (Tenn.
Ct. App. Jan. 4, 2019) (quoting Byrd v. Hall, 847 S.W.2d 208, 215 (Tenn. 1993)). “A
‘genuine issue’ exists if ‘a reasonable [factfinder] could legitimately resolve that fact in
favor of one side or the other.’” Akers, 2019 Tenn. App. LEXIS 5, at *15 (quoting Byrd,
847 S.W.2d at 215).

       Here, the critical issue is whether the accident that caused Employee’s injuries
arose primarily out of and in the course and scope of the employment. See Tenn. Code
Ann. § 50-6-102(14). To be entitled to summary judgment, Employer had the burden of
coming forward with sufficient evidence as contemplated in Rule 56.04 to either negate
an essential element of Employee’s claim or show that Employee’s proof was insufficient
as a matter of law. Rye, 477 S.W.3d at 265. We conclude Employer did neither.

       First, it is undisputed that this accident occurred during work hours when
Employee was attempting to retrieve a headset from her car for a work-related purpose.
It is undisputed that Employee had parked her car outside the building where she was
working and in one of the areas Employer had advised Employee she could park. It is
undisputed that it was raining at the time she was attempting to retrieve the headset from

                                             3
her car. What is in dispute is the cause of Employee’s fall. Employer’s evidence
submitted with its motion for summary judgment did not negate this element of
Employee’s claim but suggested, as a legal conclusion, that Employee cannot prove the
cause of her fall. Employee disputes this assertion and argues the evidence supports a
conclusion that her fall was caused by conditions in the parking lot. To resolve the issue
of causation, the trial court would be required to compare the proof presented regarding
the cause of Employee’s fall, weigh factual testimony, and determine witness credibility,
none of which is appropriate at the summary judgment stage. Berry v. Consolidated Sys.,
Inc., 804 S.W.2d 445, 445 (Tenn. 1991) (“summary judgment is inappropriate where
there is a dispute as to the facts, or where there is uncertainty as to whether there may be
such a dispute”).

       Second, Employer argues that precedent from the Tennessee Supreme Court
addressing compensability in parking lot cases is inapposite because, in those cases, the
Supreme Court relied on a remedial interpretation of Tennessee’s Workers’
Compensation Law that was repealed by the 2013 Workers’ Compensation Reform Act.
Specifically, in Lollar v. Wal-Mart Stores, Inc., 767 S.W.2d 143 (Tenn. 1989), the Court
considered whether the trial court had erred in granting the employer’s motion for
summary judgment in a factual scenario similar to the present case. In Lollar, the
employer had instructed its employees to park in an adjacent parking lot that was
“unrestricted and open to the general public.” Id. at 143. As the employee was walking
across the icy parking lot toward her car, she slipped and fell, resulting in a fractured
ankle. Id. at 144.

        The Court in Lollar reviewed in detail prior case law addressing the
compensability of injuries occurring in parking lots both in Tennessee and in other
jurisdictions. The Court noted that Tennessee’s workers’ compensation statutes are to be
liberally construed in favor of the employee. Id. at 149. However, the Court specifically
commented that the primary cause of previously inconsistent results was not the liberal
construction rule but the standard of review known as the “material evidence rule,” which
required a reviewing court to affirm the result below if there was any material evidence to
support the factual conclusions reached by the trial court. Id. The Court noted that when
applying the newer standard of review, which required an appellate court to review the
trial court’s factual findings de novo with a presumption of correctness unless the
preponderance of the evidence is otherwise, the appellate court must “weigh in more
depth [the] factual findings and conclusions of trial judges in workers’ compensation
cases.” Id. (quoting Humphrey v. Witherspoon, 734 S.W.2d 315, 315 (Tenn. 1987)). 3 In
crafting a new rule for parking lot cases in Tennessee, the Court explained as follows:



3
 The material evidence rule was removed from Tennessee Code Annotated section 50-6-225(e) (1984)
and replaced by the new standard of review in 1985. See 1985 Tenn. Pub. Acts ch. 393.
                                               4
      [I]f the employer has provided a parking area for its employees, that
      parking area is part of the employer’s premises regardless of whether the lot
      is also available to customers or the general public. . . . “[T]he ‘course of
      employment’ includes not only the time for which the employee is actually
      paid but also a reasonable time during which the employee is necessarily on
      the employer’s premises while passing to or from the place where the work
      is actually done.”

Id. at 150 (quoting Dupper v. Liberty Mutual Ins. Co., 734 P.2d 743 (N.M. 1987)). As a
result of adopting this new rule, the Court reversed the trial court’s grant of summary
judgment in favor of the employer and remanded the case. Id.

        We find nothing in Lollar to indicate this new rule regarding parking lot injuries
relied on the remedial interpretation provision of Tennessee’s Workers’ Compensation
Law. Moreover, contrary to Employer’s assertion that the rule as adopted in Lollar
should not be applied in post-reform cases, we note the Supreme Court’s Special
Workers’ Compensation Appeals Panel cited the Lollar rule with approval as recently as
2017 in a post-reform case. In Duck v. Cox Oil Co., No. W2016-02261-SC-WCM-WC,
2017 Tenn. LEXIS 734 (Tenn. Workers’ Comp. Panel Nov. 21, 2017), the employee had
indicated to her employer she was quitting her job and was injured when she slipped and
fell on her way out of the establishment. Id. at *3. In concluding that the employee’s
injury occurred in the course of her employment, the Appeals Panel cited Lollar and
noted that the Supreme Court had “aligned with the majority rule in holding that ‘a
worker who is on the employer’s premises coming to or going from the actual work place
is acting in the course of employment.’” Id. at *10. The Appeals Panel also noted that
the United States Supreme Court had spoken to this issue:

      [E]mployment includes not only the actual doing of the work, but a
      reasonable margin of time and space necessary to be used in passing to and
      from the place where the work is to be done. If the employee is injured
      while passing, with the express or implied consent of the employer, to or
      from his work by a way over the employer’s premises, or over those of
      another in such proximity and relation as to be in practical effect a part of
      the employer’s premises, the injury is one arising out of and in the course of
      the employment as much as though it had happened while the employee
      was engaged in his work at the place of its performance.

Id. at *11-12 (quoting Bountiful Brock Co. v. Giles, 276 U.S. 154, 158 (1928)) (emphasis
added). Consequently, we reject Employer’s assertion that the rule outlined by the
Tennessee Supreme Court in Lollar is no longer good law in Tennessee.

      Finally, Employer argues that, even if Employee’s fall was caused by the rain, the
uneven nature of the parking lot, and/or the spaces between the pavers in the parking lot,

                                            5
there can be no causal connection to the employment as a matter of law because
Employer did not own or maintain the parking lot in question. In this regard, Employer
conflates the tenets underlying Tennessee’s workers’ compensation law with those
pertaining to premises liability law.

       We addressed a similar issue in Navyac v. Universal Health Services, No. 2015-
06-0677, 2016 TN Wrk. Comp. App. Bd. LEXIS 17 (Tenn. Workers’ Comp. App. Bd.
Mar. 31, 2016). In that case, the employee was traveling from her workplace to a
customer’s location when she stopped at a fast-food restaurant. As she was exiting the
restroom to return to her car, she slipped on a wet floor and fell. Id. at *2. In rejecting
the employer’s argument that this accident did not arise primarily out of the employment,
we noted that the Tennessee Supreme Court had discussed two different concepts of
causation:

       In Tapp v. Tapp, 236 S.W.2d 977 (Tenn. 1951), the employee was involved
       in a motor vehicle accident that occurred in the course of employment. The
       disputed issue was whether the accident arose out of employment. In
       discussing the “arising out of” requirement, the Supreme Court explained,
       “[i]t cannot be denied that the burden rests upon the employee to show a
       causal connection between his injury and his employment. But by ‘causal
       connection’ is meant not proximate cause as used in the law of negligence,
       but cause in the sense that the accident had its origin in the hazards to
       which the employment exposed the employee while doing his work.”

Id. at *14-15 (internal citations omitted). Thus, although the employee’s injury in
Navyac did not occur on the employer’s premises, we held that the employee was likely
to prove it occurred in the course and scope of her employment and that it arose primarily
out of her employment because the wet floor was a hazard to which the employment had
exposed the employee while she was engaged in a work-related task. Id. at *17.

        Here, there are disputed issues of material fact pertinent to the trial court’s
compensability determination. The trial court will be required to determine whether
Employee’s accident “had its origin in the hazards to which the employment exposed the
employee while doing [her] work.” The weather conditions, the condition of the parking
lot, the reason for Employee’s trip to her car, the parking arrangement as discussed by
Employee and Employer’s representatives, and the ultimate cause of the accident are all
facts that may impact the trial court’s decision. Moreover, in accordance with the
Supreme Court’s test as originally set forth in Lollar, the trial court must further
determine whether Employee remained in the course and scope of her employment when
she left the building to walk to her car. Thus, we conclude that Employer did not come
forward with sufficient evidence to either negate an essential element of Employee’s
claim or establish that Employee’s evidence was insufficient as a matter of law at this
stage of the case.

                                            6
                                    Conclusion

      For the foregoing reasons, we affirm the trial court’s order denying Employer’s
motion for summary judgment and remand the case. Costs on appeal are taxed to
Employer.




                                         7
                 TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                   WORKERS’ COMPENSATION APPEALS BOARD

Tina Rowe                                             )      Docket No. 2020-06-0646
                                                      )
v.                                                    )      State File No. 1472-2020
                                                      )
Mitsubishi Motors North America,                      )
Inc., et al.                                          )
                                                      )
                                                      )
Appeal from the Court of Workers’                     )
Compensation Claims                                   )
Joshua D. Baker, Judge                                )

                                   CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Appeals Board’s decision in the referenced
case was sent to the following recipients by the following methods of service on this the 28th day
of May, 2021.

 Name                              Certified   First Class   Via   Via     Sent to:
                                   Mail        Mail          Fax   Email
 Kathleen Lewis                                                      X     klewis@forthepeople.com
 Hannah Epp                                                                hepp@forthepeople.com
 Gregory H. Fuller                                                   X     ghfuller@mijs.com
 Tanner Yancy                                                              twyancy@mijs.com
 Joshua D. Baker, Judge                                              X     Via Electronic Mail
 Kenneth M. Switzer, Chief Judge                                     X     Via Electronic Mail
 Penny Shrum, Clerk, Court of                                        X     penny.patterson-shrum@tn.gov
 Workers’ Compensation Claims




Olivia Yearwood
Clerk, Workers’ Compensation Appeals Board
220 French Landing Dr., Ste. 1-B
Nashville, TN 37243
Telephone: 615-253-1606
Electronic Mail: WCAppeals.Clerk@tn.gov